     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 1 of 27

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERROL LOVELL UNDERWOOD,                            No. 2:17-CV-0174-KJM-DMC-P
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    R. TAN, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Defendants’ motions for summary judgment and

19   to dismiss.1 See ECF Nos. 26 and 35. Defendants’ motion for summary judgment was filed on

20   October 28, 2019, and their motion to dismiss was filed on March 3, 2020. Despite being granted

21   numerous extensions of time, both motions are unopposed.

22   ///

23   ///

24   ///

25   ///

26
27          1
                   Defendants state that Plaintiff has misspelled various names; “Egipto as Eqipto,
     Kuersten as Knersten, and Ko as Cole.” ECF No. 26-1, fn. 1. The Court shall address Defendants
28   by the names offered in their motions.
                                                       1
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 2 of 27

 1                                  I. PLAINTIFF’S ALLEGATIONS

 2                  This action proceeds on Plaintiff’s civil rights complaint, filed on January 26,

 3   2017. See ECF No. 1. Plaintiff names the following as Defendants: (1) Nurse Egipto; (2) Dr. Tan;

 4   (3) Dr. Largoza; (4) Dr. Kuersten; and (5) Dr. Ko.

 5                  Plaintiff Errol Underwood is an inmate in the custody of the California

 6   Department of Corrections and Rehabilitation (CDCR), and at all times relevant to this lawsuit

 7   was housed at California State Prison - Solano (SOL or prison) in Vacaville, CA. Plaintiff alleges

 8   that on February 1, 2016, he was shot by a 40 millimeter weapon2 in his right calf and right elbow

 9   during a physical altercation at the prison. See ECF No. 1, pg. 5. After the incident, Plaintiff was

10   transported to the prison infirmary and was seen by Nurse Egipto. Plaintiff told Egipto that he felt

11   that he had broken his arm, but Egipto dismissed the injury as swelling which would subside.

12                  Plaintiff was subsequently escorted to administrative segregation. Plaintiff

13   continued to suffer pain due to his injury and, after four days, pleaded for additional medical

14   assistance. On February 4, 2016, Plaintiff was seen by Nurse Lahara inside administrative

15   segregation. Lahara allegedly acknowledged the poor condition of his injury and asked why

16   Plaintiff did not contact the medical staff sooner. Lahara then sent Plaintiff to have x-rays taken

17   and a soft cast was subsequently placed on his arm. Plaintiff was then scheduled to see a

18   physician at San Joaquin General Hospital who stated that Plaintiff suffered from fractures in his

19   arm.

20                  On February 18, 2016, and March 1, 2016, Plaintiff had medical appointments
21   with Dr. Tan. Plaintiff requested a change in his prescription medication, but Dr. Tan refused.

22   Plaintiff claims that Dr. Tan submitted false reports stating that Plaintiff had no family and was

23   exercising regularly. At some later date, Nurse Lahara informed plaintiff that Dr. Tan had placed

24   a request for an MRI scan for Plaintiff; however, that request was denied.

25   ///

26
27          2
                      Plaintiff’s complaint does not specify what sort of weapon caused the injury, but
     Defendants state that “he was shot in his right calf and right arm by a 40 mm foam round.”
28   Plaintiff offers no opposition to this assertion.
                                                         2
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 3 of 27

 1                  Defendants Largoza and Kuersten were both members of the Institutional

 2   Utilization Management Committee (Committee) and allegedly denied Plaintiff MRI access

 3   despite being aware of the gunshot wound to his elbow.

 4                  On October 3, 2016, Plaintiff was seen by Dr. Ko. Plaintiff claims that Dr. Ko

 5   recognized the severity of his condition and told Plaintiff that he would place a request for an

 6   MRI scan. On November 8, 2016, Plaintiff did in fact receive an MRI scan; however, he was

 7   never given the results of that scan. Plaintiff’s condition deteriorated and he was eventually

 8   admitted to San Joaquin General Hospital for four days.

 9                  Upon his return to the prison, Plaintiff had a subsequent appointment with Dr. Ko

10   on December 7, 2016. Plaintiff told Dr. Ko about the extreme pain in Plaintiff’s elbow. However,

11   Dr. Ko simply told Plaintiff to be patient. Dr. Ko allegedly failed to provide Plaintiff with

12   adequate pain medication.

13                  Plaintiff claims that the Defendants violated his Eighth Amendment rights due to

14   their indifference to his medical needs. Plaintiff requested medical treatment for his arm injury,

15   but was refused by Defendant Egipto. Plaintiff alleges defendants Tan and Ko refused to provide

16   him with necessary medical treatment, specifically an MRI, and denied him adequate pain

17   medication. He further alleges defendants Largoza and Kuersten also denied Plaintiff an MRI,

18   even though it was requested by another doctor.

19

20                                    II. PROCEDURAL HISTORY
21                  Plaintiff filed his complaint on January 26, 2017, alleging constitutional violations

22   against Defendant Dr. Tan, Dr. Ko, Dr. Largoza, Dr. Kuersten, and Nurse Egipto. See ECF No. 1.

23   On July 3, 2018, Magistrate Judge Craig M. Kellison screened the complaint under 28 U.S.C.

24   § 1915A and found that Plaintiff stated a cognizable Eighth Amendment claim for deliberate

25   indifference to his serious medical needs, specifically that Egipto refused medical treatment, Tan

26   and Ko refused to provide an MRI and denied adequate pain medication, and that Largoza and
27   Kuersten denied him an MRI. See ECF No. 10, at 1-2. Defendants answered the complaint, and

28   the Court issued a Discovery and Scheduling Order on March 26, 2019. See ECF No. 22.
                                                        3
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 4 of 27

 1                  Discovery was open until July 29, 2019, and is now closed. See ECF No. 22. On

 2   October 28, 2019, Defendants filed their motion for summary judgment. See ECF No. 26. On

 3   November 14, 2019, Plaintiff filed multiple requests for additional time to submit an opposition,

 4   which the Court granted. See ECF Nos. 32 and 34. Pursuant to the Court’s most recent time

 5   extension, opposition to the pending motion for summary judgment was due by June 3, 2020. See

 6   ECF No. 34. To date, Plaintiff has failed to submit an opposition to the pending motion for

 7   summary judgment.

 8                  Additionally, Defendants note that Defendant Egipto has recently died and have

 9   submitted a motion to dismiss Defendant Egipto pursuant to Federal Rule of Civil Procedure

10   25(a). See ECF No. 35. This motion is also unopposed and should be granted.3

11

12                         III. STANDARD FOR SUMMARY JUDGEMENT

13          The Federal Rules of Civil Procedure provide for summary judgment or summary

14   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,

15   together with affidavits, if any, show that there is no genuine issue as to any material fact and that

16   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

17   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.

18   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of

19   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See

20   ///
21   ///

22
            3
                    On March 3, 2020, Defendants filed a motion to dismiss deceased Defendant
23   Egipto because Plaintiff failed to file a motion for substitution. See ECF No. 35. Under Federal
     Rule of Civil Procedure 25(a)(1), a civil suit against a deceased party must be dismissed unless a
24   party moves for substitution within 90 days of a service noting death. See Fed. R. Civ. P. 25.
     After the deceased party is dismissed, the action proceeds with the remaining parties. See Fed. R.
25   Civ. P. 25(a)(2).
                    On October 30, 2019, Defendants submitted an amended notice of suggestion of
26   death of Defendant Egipto, notifying Plaintiff of Defendant Egipto’s death. See ECF No. 30. To
     date, and despite having been granted an extension of time to respond to Defendants’ motion to
27   dismiss, no motion for substitution has been filed. Because no motion for substitution has been
     filed, Defendants’ motion to dismiss should be granted and Defendant Egipto should be dismissed
28   pursuant to Rule 25(a)(1).
                                                         4
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 5 of 27

 1   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the

 2   moving party

 3                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
 4                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
 5                  genuine issue of material fact.
 6                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 7                  If the moving party meets its initial responsibility, the burden then shifts to the

 8   opposing party to establish that a genuine issue as to any material fact actually does exist. See

 9   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

10   establish the existence of this factual dispute, the opposing party may not rely upon the

11   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

12   form of affidavits, and/or admissible discovery material, in support of its contention that the

13   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

14   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

15   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

16   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

17   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

18   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

19   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

20   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record
21   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

22   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

23   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

24   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

25                  In resolving the summary judgment motion, the court examines the pleadings,

26   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.
27   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

28   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the
                                                         5
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 6 of 27

 1   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

 2   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

 3   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

 4   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 5   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

 6   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

 7   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 8   imposed.” Anderson, 477 U.S. at 251.

 9

10                                      IV. THE EVIDENCE

11                  Defendants’ motion for summary judgment is supported by their statement of

12   undisputed facts, see ECF No. 26-2, as well as the sworn declarations of: (1) R. Tan, (2) N.

13   Largoza, (3) N. Kuersten, (4) F. Ko, (5) M. Kwaye, (6) Feinberg, and (7) Steven E. Vong.

14   Defendants state that the following facts are undisputed:

15

16    Defendants’ Undisputed Material Facts              Evidentiary Support

17                          I. THE PARTIES AND BACKGROUND INFORMATION.

18    1. Plaintiff Errol Underwood (V-20128) is an    1. Pl.’s Complaint (Compl.), ECF No. 1 at 1-
      inmate in the custody of the California         2. [footnote omitted]
19    Department of Corrections and Rehabilitation
      (CDCR), and at all times relevant to this
20    lawsuit was housed at California State Prison -
      Solano (SOL) in Vacaville, CA.
21
      2. Plaintiff has not received any medical          2. Deposition of Errol Underwood, Vol. I at
22    training.                                          26:16-18 (Underwood Dep.) (Exhibit A to the
                                                         Declaration of Steven E. Vong in Support of
23                                                       Defendants’ Motion for Summary Judgment
24                                                       (Vong Dec.).

25    3. Defendant, Nurse Egipto, worked with            3. Declaration of Kwaye (Kwaye Decl.) at ¶ 4.
      CDCR at SOL at all times relevant to this
26    lawsuit.
27    4. Defendant, Dr. Tan, worked with CDCR at         4. Declaration of Tan (Tan Decl.) at ¶ 2.
      SOL at all times relevant to this complaint.
28
                                                        6
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 7 of 27

 1
      5. Dr. Tan was Plaintiff’s primary care             5. Tan Decl. at ¶ 2.
 2    physician at SOL from February 18, 2016,
      through April 29, 2016.
 3
      6. At all relevant times to this lawsuit,           6. Declaration of Largoza (Largoza Decl.) at
 4    Defendant Dr. Largoza was the Chief                 ¶¶ 1-3.
      Physician & Surgeon (CP&S) at SOL, and
 5    reviewed and signed off on Plaintiff’s health
      care appeal log number SOL HC 16041256.
 6
      7. At all relevant times to this lawsuit,           7. Declaration of Kuersten (Kuersten Decl.) at
 7    Defendant Dr. Kuersten was the Chief                ¶¶ 1-4.
      Medical Executive at SOL.
 8
      8. Defendant, Dr. Ko, worked with CDCR at           8. Declaration of Ko (Ko Decl.) at ¶¶ 1-4.
 9    SOL at all times relevant to this complaint,
      and was Plaintiff’s primary care physician at
10    SOL from May 2016 to January 2017.

11
                                      II. PLAINTIFF’S PAIN TREATMENT
12
      9. On February 1, 2016, Plaintiff was involved 9. Underwood Dep., at 45:12-47:4, Exhibit B
13    in a fight at SOL where he picked up an        to Underwood Dep.
      inmate and slammed the inmate to the ground.
14
      10. Later that day, Plaintiff was involved in       10. Compl., ECF No. 1 at 5-6; Underwood
15    another fight, where he was shot in his right       Dep. at 47:11-48:25, Exhibit H to Underwood
      calf and right arm by a 40 mm foam round.           Dep.
16
      11. Plaintiff sustained a laceration to his neck,   11. Exhibit A of Appx of Exh.[footnote
17    left ear, and right elbow on February 1, 2016,      omitted]; Declaration of Feinberg (Feinberg
      and he also had pain and a protrusion to his        Decl.) at ¶ 9.
18    right elbow.

19    12. At 3:45 p.m. on February 1, 2016, Officer       12. Exhibit A of Appx of Exh.; Feinberg Decl.
      Hilton escorted Plaintiff to the Triage and         at ¶ 9; Tan Decl. at ¶ 3a.
20    Treatment Area (TTA), where he was treated
      for an ear laceration, and Registered Nurse
21    (RN) Page noted “RTC” in stable condition.

22    13. Nurse Egipto was not at SOL, out sick,          13. Kwaye Decl. at ¶¶ 1-4; Feinberg Decl. at ¶
      and did not see Plaintiff on February 1, 2016.      32.
23
      14. On or around February 2, 2016, Plaintiff        14. Exhibit B of Appx of Exh; Tan Decl. at ¶
24    submitted a Health Care Services Request            3b; Feinberg Decl. at ¶ 10.
      (CDCR form 7362) complaining of pain.
25

26
27

28
                                                          7
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 8 of 27

 1
      15. Plaintiff was seen for this Request on        15. Exhibit C of Appx of Exh; Tan Decl. at ¶
 2    February 4, 2016, by RN Lahara who noted          3c; Feinberg Decl. at ¶ 10.
      “involved in altercation 3 days ago - slammed
 3    opponent - opponent landed on right arm,
      sustained big bruise and redness and swelling
 4    from inferior area of right upper arm past
      elbow to half of forearm. Unable to straighten
 5    right arm, with deformed right thumb.”

 6    16. RN Lahara had Plaintiff transferred to the    16. Exhibit C of Appx of Exh.; Feinberg Decl.
      TTA for further evaluation.                       at ¶ 10.
 7
      17. On February 4, 2016, Dr. Kohler saw           17. Exhibit C of Appx of Ex.h; Tan Decl. at ¶
 8    Plaintiff in the TTA, noting that Plaintiff was   3c; Feinberg Decl. at ¶ 11; Kuersten Decl. at ¶
      attacked 3 days ago on February 1, 2016,          5a; Ko Decl. at ¶ 6a.
 9    someone fell on his right arm and shoulder,
      and that he reported pain.
10
      18. Dr. Kohler ordered x-rays of Plaintiff’s      18. Exhibit C of Appx of Exh.; Tan Decl. at ¶
11    right shoulder, right humerus, right elbow,       3c; Feinberg Decl. at ¶ 11; Kuersten Decl. at ¶
      right forearm, right wrist, and right hand,       5a; Ko Decl. at ¶ 6a.
12    finding mild arthritis but no fracture in the
      shoulder, no fracture of the humerus, and an
13    olecranon avulsion fracture around the right
      elbow.
14
      19. Plaintiff was prescribed Tylenol 3 (T3)       19. Exhibit C of Appx of Exh.; Tan Decl. at ¶
15    with Codeine, an opioid pain medication, and      3c; Feinberg Decl. at ¶ 11; Kuersten Decl. at ¶
      Toradol for pain                                  5a; Ko Decl. at ¶ 6a.
16
      20. Dr. Kohler applied a splint to Plaintiff's    20. Exhibit C of Appx of Exh.; Tan Decl. at ¶
17    elbow, ordered follow-up with Plaintiff’s         3c; Feinberg Decl. at ¶¶ 11-12; Largoza Decl.
      Primary Care Provider (PCP), and submitted a      at ¶ 4; Kuersten Decl. at ¶ 5a; Ko Decl. at ¶
18    request for referral to orthopedic surgery,       6a.
      which was approved by Dr. Largoza on
19    February 5, 2016.

20    21. On February 5, 2016, Plaintiff went to the    21. Exhibit D of Appx of Exh.; Tan Decl. at ¶
      TTA again and was seen by RN Ogunleye             3d; Feinberg Decl. at ¶ 12.
21    because he was complaining of pain.

22    22. RN Ogunleye noted that Plaintiff’s state      22. Exhibit D of Appx of Exh.; Tan Decl. at ¶
      was “Calm, no apparent distress” as he was        3d.
23    awaiting to see the doctor at 12:15 that same
      day.
24

25

26
27

28
                                                        8
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 9 of 27

 1
      23. Dr. Tarrar examined Plaintiff on February     23. Exhibit D of Appx of Exh.; Tan Decl. at ¶
 2    5, 2016, noting that Plaintiff has pain from an   3d; Feinberg Decl. at ¶ 12.
      altercation when someone fell on him, there
 3    was bruising around the elbow area, but the
      exam was otherwise unremarkable, Plaintiff
 4    was taking T3, and Plaintiff was “talking with
      officer and laughing and moving arm when
 5    distracted.”

 6    24. Plaintiff was provided a sling, had pain      24. Exhibit D of Appx of Exh.; Tan Decl. at ¶
      medication ordered, and was instructed about      3d; Feinberg Decl. at ¶ 12.
 7    his medication and sling.

 8    25. On February 8, 2016, Plaintiff was            25. Exhibit E of Appx of Exh.; Tan Decl. at ¶
      prescribed Sulindac, a nonsteroidal anti-         3e; Feinberg Decl. at ¶ 13.
 9    inflammatory drug (NSAID) and capsaicin
      cream for his pain.
10
      26. On February 12, 2016, Plaintiff went to     26. Exhibit F of Appx of Exh.; Tan Decl. at ¶
11    San Joaquin General Hospital (SJGH), where 3f; Feinberg Decl. at ¶ 14; Kuersten Decl. at ¶
      Dr. William J. Holmes diagnosed an elbow        5b; Ko Decl. at ¶ 6b.
12    contusion, did not believe the patient’s
      avulsion fracture was new, discontinued the
13    splint, and recommended an MRI of the elbow
      if Plaintiff continued to have significant pain
14    with no improvement over the next two to
      four weeks.
15
      27. On February 14, 2016, Plaintiff was seen      27. Feinberg Decl. at ¶ 15.
16    by Dr. Lotersztain in the TTA for pain, and
      after examining Plaintiff, Dr. Lotersztain felt
17    he was “already on adequate treatment:
      Sulindac, Tylenol #3, sling to immobilize (not
18    wearing it). Explained: No indication for
      stronger narcotics. Follow-up with PCP as
19    scheduled.”

20    28. On February 18, 2016, Plaintiff saw Dr.       28. Exhibit G of Appx of Exh.; Tan Decl. at ¶
      Tan, and Plaintiff complained about extreme       3g; Feinberg Decl. at ¶ 16; Ko Decl. at ¶ 6c.
21    pain in his elbow, and requested stronger pain
      medication than his current T3 and Sulindac.
22
      29. Dr. Tan reviewed history of trauma and        29. Exhibit G of Appx of Exh.; Feinberg Decl.
23    recent orthopedic surgery consultation            at ¶ 16.
      recommendations, and on exam, saw that
24    Plaintiff's right elbow had no redness, was
      able to fully extend to 180 degrees and fully
25    flex, with a small, less than 1 cm, lump on the
      back of the elbow.
26
27

28
                                                        9
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 10 of 27

 1
       30. Dr. Tan noted that Plaintiff “was sitting in    30. Exhibit G of Appx of Exh.; Tan Decl. at ¶
 2     waiting area comfortable and move[s] his            3g; Feinberg Decl. at ¶ 16.
       arm/elbow normally when he walks out of
 3     office.”

 4     31. In his assessment, Dr. Tan felt there was   31. Exhibit G of Appx of Exh.; Tan Decl. at ¶
       "no indication for stronger narcotics such as   3g; Feinberg Decl. at ¶ 16; Ko Decl. at ¶ 6c.
 5     morphine or methadone at this time,”
       recommended conservative treatment,
 6     continue T3, Sulindac, capsaicin cream, warm
       compresses as well as an elbow sling, re-
 7     evaluating in 4 weeks, and to consider an MRI
       as advised by Ortho[pedics] if significant pain
 8     continues.

 9     32. On or around February 26, 2016,                 32. Exhibit H of Appx of Exh.; Largoza Decl.
       California Correctional Health Care Services        at ¶ 5.
10     received Plaintiff’s 602 grievance, SOL HC
       16041256, requesting an MRI and stronger
11     pain medication.

12     33. On March 1, 2016, Dr. Tan examined the          33. Exhibit I of Appx of Exh.; Tan Decl. at ¶
       Plaintiff again as a follow up to the February      3h; Feinberg Decl. at ¶ 17; Largoza Decl. at ¶
13     18, 2016 visit, and Plaintiff complained that       7b.
       his pain was not getting better.
14
       34. Dr. Tan conducted a physical examination        34. Exhibit I of Appx of Exh.; Tan Decl. at ¶
15     of Plaintiff, noting that there was no swelling     3h; Feinberg Decl. at ¶ 17; Largoza Decl. at ¶
       and no redness of Plaintiff’s right elbow, and      7b.
16     that there was a small cyst like lump on the
       dorsal side of his elbow/upper forearm.
17
       35. Dr. Tan recommended continuing T3 and           35. Exhibit I of Appx of Exh.; Tan Decl. at ¶
18     Sulindac, Capsaicin, and warm compression,          3h; Feinberg Decl. at ¶ 17; Largoza Decl. at ¶
       as there was “No indication for stronger            7b.
19     narcotics [such as] morphine or methadone at
       this time.”
20
       36. Dr. Tan also noted that he would submit a       36. Exhibit I of Appx of Exh.; Tan Decl. at ¶
21     request for services (RFS) for MRI of right         3h; Feinberg Decl. at ¶ 17; Largoza Decl. at ¶
       elbow because Plaintiff was having significant      7b.
22     pain.

23

24

25

26
27

28
                                                          10
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 11 of 27

 1
       37. On March 9, 2016, Dr. Largoza referred         37. Exhibit I of Appx of Exh.; Tan Decl. at ¶
 2     Dr. Tan’s RFS to discussion with the               3h; Feinberg Decl. at ¶ 18; Largoza Decl. at ¶
       Institutional Utilization Management               7c.
 3     Committee (IUMC), a group of physicians at
       SOL, as the RN of the Institution Utilization
 4     Management (IUM) noted that there was “no
       subset for above” on the RFS, referring to
 5     InterQual criteria, a well-respected and widely
       used medical decision making tool that is
 6     utilized to assist with making approval
       decisions for medical procedures and studies.
 7
       38. On March 16, 2016, Plaintiff submitted a       38. Exhibit J of Appx of Exh.; Tan Decl. at ¶
 8     CDCR form 7362 complaining of pain.                3i.

 9     39. On March 18, 2016, RN Gardner assessed         39. Exhibit J of Appx of Exh.; Tan Decl. at ¶
       Plaintiff, and noted that medical staff would      3i.
10     follow-up when the MRI would be scheduled,
       and that his condition on release was “stable.”
11
       40. On March 29, 2016, the IUMC considered         40. Tan Decl. at ¶ 3j; Feinberg Decl. at ¶ 18;
12     and denied Dr. Tan’s RFS for an MRI for            Largoza Decl. at ¶¶ 6-10; Ko Decl. at ¶ 6d.
       Plaintiff, as Plaintiff had not yet exhausted
13     conservative management and did not have an
       imminent need for surgery, and recommended
14     to continue conservative treatment for
       Plaintiff.
15
       41. Dr. Largoza was on the IUMC, and Dr.           41. Tan Decl. at ¶ 3j; Largoza Decl. at ¶ 8.
16     Tan was also at the meeting to present
       Plaintiff’s case.
17
       42. Dr. Kuersten was not present for this          42. Kuersten Decl. at ¶ 6.
18     IUMC meeting and did not participate in any
       decision to deny Plaintiff an MRI.
19
       43. On April 6, 2016, Plaintiff submitted          43. Exhibit L of Appx of Exh.
20     another CDCR form 7362 complaining of
       pain.
21
       44. On April 8, 2016, RN Lajara assessed           44. Exhibit L of Appx of Exh.
22     Plaintiff, noting that Plaintiff already
       submitted a 602 for increased pain
23     medications, which was denied by his PCP,
       and that the IUMC denied his MRI.
24
       45. RN Lajara also noted that Plaintiff’s          45. Exhibit L of Appx of Exh.
25     Sulindac was refilled, she would schedule [a]
       PCP [appointment], and that Plaintiff
26     verbalized understanding and was in stable
       condition on release.
27

28
                                                         11
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 12 of 27

 1
       46. On April 29, 2016, Dr. Largoza issued the 46. Exhibit H of Appx of Exh.
 2     Institutional level response for Plaintiff’s 602
       SOL HC 16041256, denying Plaintiff’s
 3     request for stronger pain medication because it
       was not medically indicated to prescribe
 4     Plaintiff with stronger pain medication, and
       denying his request for an MRI in that the
 5     RFS was already denied by the IUMC.

 6     47. Dr. Largoza noted that it was                   47. Exhibit H of Appx of Exh.
       recommended to continue monitoring
 7     Plaintiff’s arm and to treat it conservatively.

 8     48. On May 9, 2016, Dr. Kuersten was                48. Exhibit M of Appx of Exh; Feinberg Decl.
       covering for the TTA doctor and examined            at ¶ 19; Kuersten Decl. at ¶ 5c; Ko Decl. at ¶
 9     Plaintiff for Plaintiff’s complaint of pain.        6e.

10     49. Dr. Kuersten noted that there was “No       49. Exhibit M of Appx of Exh.; Feinberg
       swelling or deformity” in the right elbow, that Decl. at ¶ 19; Kuersten Decl. at ¶ 5c; Ko Decl.
11     he “observed [Plaintiff] undressing sweatshirt at ¶ 6e.
       w/o difficulties” and that Plaintiff was
12     “presenting right elbow pain with conflicting
       presentation,” and “possesses secondary gain
13     issues (reported pain level not compatible with
       presentation and exam.).”
14
       50. Dr. Kuersten placed a medication order for 50. Exhibit M of Appx of Exh.; Feinberg
15     Toradol for pain relief, prescribed a neoprene Decl. at ¶ 19; Kuersten Decl. at ¶ 5c; Ko Decl.
       elbow sleeve, ordered a follow up              at ¶ 6e.
16     appointment with Plaintiff’s PCP in 14 days,
       and placed a RFS for a Physical Therapy (PT)
17     evaluation.

18     51. On May 16, 2016, Plaintiff was seen for         51. Feinberg Decl. at ¶ 20.
       initial PT consultation, where Plaintiff was
19     instructed in stretches and exercises to
       improve range of motion, decrease pain, and
20     improve strength.

21     52. The records indicate that “Patient tolerated    52. Feinberg Decl. at ¶ 20.
       treatment well,” and follow-up was scheduled.
22
       53. At a PT follow-up on May 23, 2016,              53. Feinberg Decl. at ¶ 21.
23     Plaintiff reported that he felt more pain when
       doing the exercises, and was discharged from
24     PT and referred back to his PCP.

25     54. On May 23, 2016, Dr. Ko examined                54. Exhibit N of Appx of Exh.; Feinberg Decl.
       Plaintiff as a follow up to the May 9, 2016         at ¶ 22; Ko Decl. at ¶ 6f.
26     appointment.

27

28
                                                          12
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 13 of 27

 1
       55. Dr. Ko’s exam of Plaintiff's right elbow          55. Exhibit N of Appx of Exh.; Feinberg Decl.
 2     showed that it was essentially normal, with no        at ¶ 22; Ko Decl. at ¶ 6f.
       swelling, no effusion, no heat, and no
 3     deformity.

 4     56. Dr. Ko noted that Plaintiff completed his         56. Exhibit N of Appx of Exh.; Feinberg Decl.
       last session of PT, recommended to repeat x-          at ¶ 22; Ko Decl. at ¶ 6f.
 5     rays and to continue treating with T3 and
       Sulindac, and that the RFS for a MRI was
 6     denied by the IUMC on March 9, 2016.

 7     57. On June 1, 2016, Plaintiff received an x-         57. Exhibit O of Appx of Exh.; Feinberg Decl.
       ray of his right elbow, as referred by Dr. Ko.        at ¶ 23; Ko Decl. at ¶ 6g.
 8
       58. The x-ray showed a chronic avulsion               58. Exhibit O of Appx of Exh.; Feinberg Decl.
 9     fracture of the olecranon present with                at ¶ 23; Ko Decl. at ¶ 6g.
       retraction of the fragments, which appeared
10     stable, no acute fracture or dislocation, well-
       preserved joint spaces, and the visual soft
11     tissues were unremarkable.

12     59. On August 10, 2016, and August 16, 2016, 59. Exhibit P of Appx of Exh.; Ko Decl. at ¶
       Plaintiff did not appear to take his pain    6h.
13     medication.

14     60. On September 5, 2016, Plaintiff submitted         60. Exhibit Q of Appx of Exh.; Ko Decl. at ¶
       another CDCR form 7362 complaining of                 6i.
15     pain.

16     61. On September 7, 2016, RN Lajara                   61. Exhibit Q of Appx of Exh.; Ko Decl. at ¶
       assessed Plaintiff, noting that Plaintiff had not     6i.
17     been taking Sulindac, but that she informed
       him that Sulindac was current and would help
18     his pain, and that the IUMC denied his MRI.

19     62. RN Lajara also noted that she requested a         62. Exhibit Q of Appx of Exh.; Ko Decl. at ¶
       refill of Plaintiff’s Sulindac submitted it to the    6i.
20     pharmacy, and she would request a follow up
       with his PCP.
21
       63. On October 3, 2016, Dr. Ko saw Plaintiff,         63. Exhibit R of Appx of Exh.; Feinberg Decl.
22     felt that Plaintiff had a small bursitis of the       at ¶ 24; Ko Decl. at ¶ 6j.
       olecranon, told Plaintiff that he would speak
23     to the Utilization Committee again about
       seeking an MRI, and submitted a RFS for a
24     MRI.

25     64. On October 4, 2016, Plaintiff’s MRI was           64. Exhibit R of Appx of Exh., Exhibit S of
       approved.                                             Appx of Exh.; Largoza Decl. at ¶ 11; Ko Decl.
26                                                           at ¶ 6j.

27

28
                                                            13
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 14 of 27

 1
       65. On October 30, 2016, Plaintiff submitted      65. Exhibit S of Appx of Exh.; Ko Decl. at ¶
 2     another CDCR form 7362 complaining of             6k.
       pain.
 3
       66. On November 1, 2016, RN Lajara                66. Exhibit S of Appx of Exh.; Ko Decl. at ¶
 4     assessed Plaintiff, noting that he was taking     6k.
       Sulindac and T3, and discharged him, noting
 5     that he returned to housing and was
       ambulatory.
 6
       67. On November 8, 2016, Plaintiff received       67. Exhibit T of Appx of Exh.; Feinberg Decl.
 7     an MRI of his right elbow, which suggested        at ¶ 25; Ko Decl. at ¶ 6l.
       there was ongoing triceps tendinosis, intact
 8     ligaments, and no osseous or articular
       abnormalities.
 9
       68. The MRI did not reveal any nerve damage. 68. Exhibit T of Appx of Exh.; Ko Decl. at ¶
10                                                  6l.

11     69. Plaintiff was at SJGH from December 2,        69. Exhibit U of Appx of Exh.; Feinberg Decl.
       2016, to December 5, 2016 for hip pain, and       at ¶ 26; Ko Decl. at ¶ 6m.
12     after an orthopedic consultation with Dr.
       Dowbak, Plaintiff’s “physical findings were
13     not consistent with any orthopedic problems.”

14     70. The SJGH team recommended “no change          70. Exhibit U of Appx of Exh.; Feinberg Decl.
       in his home medication regime,” starting with     at ¶ 26; Ko Decl. at ¶ 6m.
15     T3 for chronic pain management, and
       following up with PCP for chronic pain
16     management.

17     71. On December 7, 2016, Dr. Ko saw               71. Exhibit V of Appx of Exh.; Feinberg Decl.
       Plaintiff for a follow-up appointment after       at ¶ 27; Ko Decl. at ¶ 6n.
18     Plaintiff was discharged from SJGH.

19     72. Dr. Ko examined Plaintiff’s right elbow       72. Exhibit V of Appx of Exh; Feinberg Decl.
       and found that the swelling of olecranon bursa    at ¶ 27; Ko Decl. at ¶ 6n.
20     had completely resolved, and there were no
       gross abnormalities.
21
       73. Dr. Ko also found that there were minimal     73. Exhibit V of Appx of Exh.; Feinberg Decl.
22     findings on imaging and physical exam not         at ¶ 27; Ko Decl. at ¶ 6n.
       consistent with the degree of pain claimed.
23
       74. Dr. Ko ordered T3s at a standard dose for     74. Exhibit V of Appx of Exh.; Ko Decl. at ¶
24     14 days.                                          6n.

25     75. On December 21, 2016, Dr. Ko saw              75. Exhibit V of Appx of Exh.; Ko Decl. at ¶
       Plaintiff, noting that Plaintiff went to TTA      6o.
26     twice, and that Plaintiff was ordered
       ibuprofen.
27

28
                                                        14
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 15 of 27

 1
       76. Dr. Ko noted that an orthopedic consult in     76. Exhibit V of Appx of Exh.; Ko Decl. at ¶
 2     hospital stated “physical findings were not        6o.
       consistent with any orthopedic problems.”
 3
       77. Dr. Ko also noted that                  77. Exhibit V of Appx of Exh.; Ko Decl. at ¶
 4     “moaning/crying/complaint” of pain is       6o.
       exaggerated and NOT consistent with minimal
 5     findings on imaging and exam.

 6     78. Dr. Ko noted that T3s would expire, but he 78. Exhibit V of Appx of Exh.; Ko Decl. at ¶
       would renew them one more week at a lower      6o.
 7     dose.

 8     79. On December 28, 2016, Plaintiff was            79. Exhibit W of Appx of Exh.; Ko Decl. at ¶
       administered T3 for his pain per an order from     6p.
 9     Dr. Ko.

10     80. On December 29, 2016, the Pain            80. Largoza Decl. at ¶ 12; Kuersten Decl. at ¶
       Management Committee, including Dr.           5d; Ko Decl. at ¶ 6q.
11     Kuersten, Dr. Largoza, and Dr. Ko, reviewed
       Plaintiff’s case for ongoing T3s, and they
12     determined T3s and opiates were not indicated
       for Plaintiff.
13
       81. No pain contract was formed, and Plaintiff     81. Largoza Decl. at ¶ 12; Kuersten Decl. at ¶
14     would continue to be on a plan to receive pain     5d; Ko Decl. at ¶ 6q.
       medication.
15
       82. On December 30, 2016, Dr. Ko saw               82. Exhibit V of Appx of Exh.; Ko Decl. at ¶
16     Plaintiff, noted that Plaintiff had exaggerated    6r.
       moaning of pain, and planned to allow the
17     prescription for T3s to expire.

18     83. On January 9, 2017, Plaintiff submitted a      83. Exhibit X of Appx of Exh.; Ko Decl. at ¶
       CDCR form 7362 complaining of pain.                6s.
19
       84. On January 10, 2017, Plaintiff went to         84. Exhibit X of Appx of Exh.; Feinberg Decl.
20     SJGH for a consultation with Dr. J. Pettegrew,     at ¶ 28; Kuersten Decl. at ¶ 5e.; Ko Decl. at ¶
       an orthopedist.                                    6s.
21
       85. Dr. Pettegrew conducted a physical             85. Exhibit X of Appx of Exh.; Feinberg Decl.
22     examination of Plaintiff’s right elbow, and        at ¶ 28; Kuersten Decl. at ¶ 5e; Ko Decl. at ¶
       also reviewed the MRI of the right elbow.          6s.
23
       86. Dr. Pettegrew recommended no surgical          86. Exhibit X of Appx of Exh.; Feinberg Decl.
24     intervention, but conservative treatment with      at ¶ 28; Kuersten Decl. at ¶ 5e; Ko Decl. at ¶
       physical therapy and oral anti-inflammatories.     6s.
25
       87. On January 12, 2017, Plaintiff submitted a     87. Exhibit Y of Appx of Exh.; Ko Decl. at ¶
26     CDCR form 7362 complaining of pain.                6t.
27

28
                                                         15
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 16 of 27

 1
       88. On January 17, 2017, Plaintiff was seen by 88. Exhibit Y of Appx of Exh.; Ko Decl. at ¶
 2     RN Lajara, who noted that he would agree to    6t.
       take Capsaicin for pain.
 3
       89. On January 18, 2017, Plaintiff was              89. Exhibit W of Appx of Exh.; Ko Decl. at ¶
 4     administered capsaicin topical cream for his        6t.
       pain per an Order from Dr. Ko.
 5
       90. On March 21, 2019, Plaintiff was seen by 90. Feinberg Decl. at ¶ 29.
 6     a new PCP, Dr. Mo, for a complaint of right
       Achilles tendinitis secondary to jumping while
 7     playing basketball.
 8     91. Dr. Mo also noted that "[Plaintiff] He has      91. Feinberg Decl. at ¶ 29.
       also had problems with his elbows which are
 9     relatively stable at this time," and Plaintiff’s
       only current pain medication is over-the-
10     counter Tylenol.
11     92. T3 with codeine was the strongest               92. Feinberg Decl. at ¶ 30.
       recommended pain medication by Dr. Kohler
12     on February 4, 2016, by Dr. Tarrar on
       February 5, 2016, by Dr. Rohrer on February
13     8, 2016, by Dr. Lotersztain on February 14,
       2016, by Dr. Sweeney on December 2, 2016,
14     as well as on the discharge instructions by the
       emergency room physician at SJGH after
15     Plaintiff was sent there by Dr. Sweeney that
       day.
16
       93. The opinion that Plaintiff's medical            93. Feinberg Decl. at ¶ 30.
17     conditions did not medically justify the
       prescription of pain medications stronger than
18     T3 with codeine was shared by all physicians
       treating Plaintiff from February 2016 to
19     January 2017.
20     94. Chronic pain is a common complaint in        94. Tan Decl. at ¶ 4; Kuersten Decl. at ¶¶ 7, 9.
       prison, and it is the medically accepted
21     standard of care to treat chronic pain with pain
       medication, physical therapy, exercises, and
22     stretching.
23     95. Medical research shows weak evidence for 95. Kuersten Decl. at ¶ 8.
       the effectiveness of long-term opioid therapy
24     for chronic non-cancer pain, as tolerance to
       opioids develops with repeated administration,
25     which means that a higher dosage will be
       required to achieve the same effect.
26
       96. Adverse outcomes for opioid pain                96. Kuersten Decl. at ¶¶ 13-14; Ko Decl. at ¶
27     medication include risks of addiction,              7.
       overdose, and death.
28
                                                          16
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 17 of 27

 1
       97. An MRI is generally indicated when a           97. Tan Decl. at ¶ 6; Kuersten Decl. at ¶ 10.
 2     patient has failed an adequate trial of
       conservative management and/or has
 3     symptoms or findings that suggest an
       imminent need for surgical management.
 4
       98. No doctor ever told Plaintiff that he          98. Underwood Dep. at 77:5-7; Feinberg Decl.
 5     needed surgery for his elbow.                      at ¶ 31.

 6     99. Dr. Tan did not believe that his treatment     99. Tan Decl. at ¶¶ 4-12.
       of Plaintiff would endanger Plaintiff or put
 7     him at risk of serious harm.

 8     100. Dr. Kuersten never intentionally              100. Kuersten Decl. at ¶¶ 14-15.
       disregarded any significant risk to Plaintiff’s
 9     health or pain management, and did not
       believe that Plaintiff had a substantially
10     serious medical need for a different course of
       treatment than he was provided.
11
       101. Dr. Largoza did not believe that denying      101. Largoza Decl. at ¶ 13.
12     Plaintiff an MRI or stronger narcotic pain
       management would endanger Plaintiff or put
13     him at risk of serious harm.

14     102. Dr. Ko provided Plaintiff appropriate         102. Ko Decl. at ¶¶ 7-10.
       medical care within the community standard
15     of care and at no time intentionally or
       knowingly caused Plaintiff any harm.
16
       103. Plaintiff has not required an orthopedic      103. Feinberg Decl. at ¶ 31.
17     surgery follow-up, and currently appears to
       have no significant issues with his elbows in
18     that he is able to actively play basketball and
       is on no stronger pain medication than over-
19     the-counter strength Tylenol.

20
21    ECF No. 26-2.
22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
                                                         17
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 18 of 27

 1                                             V. DISUCSSION

 2                   In their motion for summary judgment, Defendants argue: (1) Defendants are

 3    immune from suit for damages to the extent they are sued in their official capacities;

 4    (2) Plaintiff’s claim for injunctive relief is moot; (3) Plaintiff cannot prevail against Defendants

 5    Tan, Kuersten, Largoza, and Ko on the merits of his Eighth Amendments claims for medical

 6    indifference because they acted appropriately under the circumstances and did not disregard an

 7    excessive risk to Plaintiff’s health; and (4) Defendants Tan, Kuersten, Largoza, and Ko are

 8    entitled to qualified immunity because their conduct did not violate a clearly established right and

 9    was reasonable.

10           A.      Immunity

11                   Defendants argue they are immune from suit to the extent plaintiff seeks damages

12    against them in their official capacities. The Court agrees. The Eleventh Amendment prohibits

13    federal courts from hearing suits brought against a state both by its own citizens, as well as by

14    citizens of other states. See Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053

15    (9th Cir. 1991). The Eleventh Amendment also bars actions seeking damages from state officials

16    acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

17    v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam).

18           B.      Injunctive Relief

19                   In his complaint, Plaintiff seeks permanent injunctive relief in the form of an order

20    that Dr. Ko “remove himself” as Plaintiff’s primary care physician. See ECF No. 1, pg. 11.
21    Citing their undisputed statement of fact no. 90, Defendants argue Plaintiff’s claim for injunctive

22    relief is moot because Plaintiff’s has been switched to a new primary care physician, Dr. Mo.

23    The Court agrees that the undisputed evidence establishes that Plaintiff’s claim for injunctive

24    relief is moot because the relief he has been provided the relief he seeks. See Murphy v. Hunt,

25    455 U.S. 478, 481 (1982).

26    ///
27    ///

28    ///
                                                         18
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 19 of 27

 1           C.      Eighth Amendment Claims

 2                   Defendants argue the undisputed evidence establishes that they were not

 3    deliberately indifferent to Plaintiff’s serious medical needs because they responded appropriately

 4    to Plaintiff’s medical condition and did not disregard an excessive risk to plaintiff’s health.

 5    Defendants conclude that plaintiff cannot establish these essential elements and, therefore, are

 6    entitled to judgment as a matter of law. The Court agrees.

 7                   The treatment a prisoner receives in prison and the conditions under which the

 8    prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

 9    and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

10    511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

11    of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

12    (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

13    Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

14    “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

15    801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

16    two requirements are met: (1) objectively, the official’s act or omission must be so serious such

17    that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

18    subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

19    inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

20    official must have a “sufficiently culpable mind.” See id.
21                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

22    injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

23    see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

24    needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by

25    Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to

26    treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and
27    wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled

28    on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see
                                                         19
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 20 of 27

 1    also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness

 2    are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)

 3    whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the

 4    condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,

 5    1131-32 (9th Cir. 2000) (en banc).

 6                   The requirement of deliberate indifference is less stringent in medical needs cases

 7    than in other Eighth Amendment contexts because the responsibility to provide inmates with

 8    medical care does not generally conflict with competing penological concerns. See McGuckin,

 9    974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

10    decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

11    1989). The complete denial of medical attention may constitute deliberate indifference. See

12    Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

13    treatment, or interference with medical treatment, may also constitute deliberate indifference. See

14    Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

15    that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

16                   Negligence in diagnosing or treating a medical condition does not, however, give

17    rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

18    difference of opinion between the prisoner and medical providers concerning the appropriate

19    course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

20    90 F.3d 330, 332 (9th Cir. 1996).
21                   The Court observes at the outset that the analysis in this case is necessarily

22    narrowed by Plaintiff’s failure to oppose Defendants’ motion. Because Plaintiff has not

23    submitted any response to Defendants’ motion, the evidence presented by Defendants is

24    necessarily undisputed. Moreover, by not opposing the motion, Plaintiff cannot meet his burden

25    on summary judgment of presenting to the Court evidence to indicate a genuine dispute of

26    material fact exists. In this case, Defendants prevail if they meet their initial burden of
27    demonstrating that Plaintiff cannot establish an essential element of his claims. As discussed

28    below, Defendants have established that, as a matter of law, Plaintiff cannot prevail.
                                                         20
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 21 of 27

 1                   1.        Defendant Tan

 2                   Defendants argue that Dr. Tan did not deliberately disregard Plaintiff’s medical

 3    needs and responded appropriately to Plaintiff’s medical condition. Specifically, Defendants

 4    state:

 5                           Dr. Tan treated Plaintiff by reviewing his history of trauma and
                     recent orthopedic surgery consultation recommendations, physically
 6                   examining him, and ordering T3, Sulindac, capsaicin cream, warm
                     compresses as well as an elbow sling to treat Plaintiff’s pain. (UMF Nos.
 7                   28-29.) There was "no indication for stronger narcotics such as morphine
                     or methadone.” (UMF No. 31.)
 8
                            Dr. Tan also submitted a RFS for MRI of right elbow within four
 9                   weeks of Plaintiff’s February 12, 2016 appointment at SJGH with Dr.
                     Holmes. (UMF No. 36.) Dr. Tan’s decision to treat Plaintiff’s pain with
10                   medication such as T3, Sulindac, and Capsaicin was medically acceptable
                     and consistent with treatment of Plaintiff by other medical professionals.
11                   (UMF Nos. 28-35, 92-94.) Use of conservative pain treatment protocols is
                     medically appropriate. See, e.g., Hamby v. Hammond, 821 F.3d 1085,
12                   1094 (9th Cir. 2016); Reyes v. Smith, No. 2:12-cv-0652-KJM-DMC, 2019
                     WL 250573, at *8 (E.D. Cal. Jan. 17, 2019).
13
                     ECF No. 26-1, pgs. 19-20.
14

15                   The Court agrees with Defendants that Dr. Tan’s conduct did not constitute a

16    violation of Plaintiff’s Eighth Amendment rights. The record, as presented by Defendants, clearly

17    demonstrates that Dr. Tan reviewed Plaintiff’s medical condition, performed physical

18    examinations, prescribed medication, and requested an MRI scan of Plaintiff’s arm. The

19    undisputed evidence establishes that Defendant Tan provided treatment and, therefore, was not

20    deliberately indifferent.
21                   2.        Defendant Kuersten

22                   Defendants argue that Dr. Kuersten did not deliberately disregard Plaintiff’s

23    medical needs and responded appropriately to Plaintiff’s medical condition. Specifically,

24    Defendants state that:

25                           Dr. Kuersten treated Plaintiff at the TTA, physically examined
                     him, and ordered medication for pain relief, an elbow sleeve, and
26                   submitted a RFS for physical therapy. (UMF Nos. 48-50.) Dr. Kuersten
                     also reviewed Plaintiff’s case for ongoing T3s on December 29, 2016, and
27                   decided that there was insufficient medical indication to treat Plaintiff’s
                     pain with narcotics. (UMF Nos. 80-81.) Dr. Kuersten’s treatment of
28                   Plaintiff’s pain was consistent with recommendations from other doctors,
                                                        21
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 22 of 27

 1                   medically acceptable, and complied with medical standards. (UMF Nos.
                     48-50, 92-94.) See, e.g., Hamby, 821 F.3d at 1094; Reyes, No. 2:12-cv-
 2                   0652-KJM-DMC, 2019 WL 250573, at *8.

 3                   ECF No. 26-1, pg. 20.

 4                   The Court agrees with Defendants that Dr. Kuersten’s conduct did not constitute a

 5    violation of Plaintiff’s Eighth Amendment rights. According to the evidentiary record before the

 6    Court, Dr. Kuersten treated plaintiff’s injury by providing him with a physical examination, an

 7    elbow sleeve, and an order for pain medication. As is evident from his complaint, Plaintiff

 8    believes that the pain medication he received was inadequate. However, a difference of opinion as

 9    to the proper course of treatment is not proper grounds for finding Eighth Amendment deliberate

10    indifference. See Jackson, 90 F.3d at 332. As with Dr. Tan, the undisputed evidence establishes

11    that Dr. Kuersten provided treatment and, for this reason, was not deliberately indifferent.

12                   3.        Defendant Largoza

13                   Defendants argue that Dr. Largoza did not deliberately disregard plaintiff’s

14    medical needs and responded appropriately to plaintiff’s medical condition. Specifically,

15    Defendants state that:

16                            Dr. Largoza approved a referral for Plaintiff to orthopedic surgery on
                     February 5, 2016, reviewed Plaintiff’s medical records and treatment plan in
17                   issuing a response to 602 grievance SOL HC 16041256, and reviewed
                     Plaintiff’s case for ongoing T3s on December 29, 2016, as part of the Pain
18                   Management Committee. (UMF Nos. 20, 46, 80-81.) Dr. Largoza’s decisions
                     to deny Plaintiff’s request for stronger pain medication and an MRI complied
19                   with medical standards because the IUMC committee considered the request
                     and discussed it as a group, none of Plaintiff’s requests were medically
20                   indicated, as Plaintiff had not yet exhausted conservative treatment and did
                     not have symptoms or findings that suggested an imminent need for surgical
21                   management, and Plaintiff’s health care was being managed and reviewed
                     and evaluated on a continuous basis. (UMF Nos. 37, 46-47.)
22
                     ECF No. 26-1, pg. 20.
23

24                   The Court agrees with Defendants that Dr. Largoza’s conduct did not constitute a

25    violation of Plaintiff’s Eighth Amendment rights. Dr. Largoza was responsible for reviewing

26    Plaintiff’s administrative grievance and requests for stronger pain medication and an MRI scan.

27    According to Largoza, the request for stronger pain medication was denied because it was not

28    medically indicated to prescribe Plaintiff with stronger medication. See ECF No. 26-2, pg. 48.
                                                         22
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 23 of 27

 1    Also, Plaintiff’s request for an MRI scan was denied because the request Dr. Tan placed for the

 2    scan (the RFS) was denied by the Institutional Utilization Management Committee. Thus,

 3    Largoza’s denial of Plaintiff’s requests was not motivated by deliberate indifference to Plaintiff’s

 4    medical needs but instead an adherence to the decisions of prior physicians and committees. To

 5    the extent Plaintiff disagrees with the denial of medication, disagreement with a course of

 6    treatment does not give rise to a claim under the Eighth Amendment.

 7                   4.      Defendant Ko

 8                   Defendants argue that Dr. Ko did not deliberately disregard plaintiff’s medical

 9    needs and responded appropriately to plaintiff’s medical condition. Specifically, Defendants state

10    that:
                             Dr. Ko treated Plaintiff by physically examining him, continuing
11                   pain medication, ordering x-rays, and submitting a RFS when Plaintiff had
                     a small bursitis of the olecranon. (UMF Nos. 54-58, 63-65, 67-89.) Dr.
12                   Ko’s treatment was consistent with the community standard of care, as it
                     is the medical standard to avoid narcotics that could result in risks of
13                   addiction, overdose, and death. (UMF Nos. 92-96, 102.) See, e.g., Hamby,
                     821 F.3d at 1094; Reyes, No. 2:12-cv-0652-KJM-DMC, 2019 WL 250573,
14                   at *8.
15                   ECF No. 26-1, pg. 21.
16                   The Court agrees with Defendants that Dr. Ko’s conduct did not constitute a

17    violation of Plaintiff’s Eighth Amendment rights. Defendants provide evidence that Dr. Ko

18    examined Plaintiff’s medical condition, ordered or requested further examinations, and continued

19    Plaintiff’s pain medication. To the extent Plaintiff argues that Dr. Ko’s failure to secure him

20    either an MRI scan or stronger pain medication violated his constitutional rights, the Court
21    disagrees. As discussed above, a difference of opinion as to the proper course of treatment does

22    not constitute an Eighth Amendment violation. As with the other Defendants, Plaintiff here, by

23    virtue of his non-opposition, does not offer evidentiary support for the assertion that Dr. Ko

24    deliberately disregarded a risk to Plaintiff’s health. Therefore, no genuine dispute of fact exists as

25    to whether Dr. Ko’s conduct constituted an Eighth Amendment violation.

26    ///
27    ///

28    ///
                                                         23
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 24 of 27

 1           D.      Qualified Immunity

 2                   Defendants argue that Drs. Tan, Kuersten, Largoza, and Ko are entitled to

 3    qualified immunity. The Court agrees.

 4                   Government officials enjoy qualified immunity from civil damages unless their

 5    conduct violates “clearly established statutory or constitutional rights of which a reasonable

 6    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In general,

 7    qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

 8    law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). In ruling upon the issue of qualified

 9    immunity, the initial inquiry is whether, taken in the light most favorable to the party asserting the

10    injury, the facts alleged show the defendant’s conduct violated a constitutional right. See Saucier

11    v. Katz, 533 U.S. 194, 201 (2001). If a violation can be made out, the next step is to ask whether

12    the right was clearly established. See id. This inquiry “must be undertaken in light of the specific

13    context of the case, not as a broad general proposition . . . .” Id. “[T]he right the official is

14    alleged to have violated must have been ‘clearly established’ in a more particularized, and hence

15    more relevant, sense: The contours of the right must be sufficiently clear that a reasonable

16    official would understand that what he is doing violates that right.” Id. at 202 (citation omitted).

17    Thus, the final step in the analysis is to determine whether a reasonable officer in similar

18    circumstances would have thought his conduct violated the alleged right. See id. at 205.

19                   When identifying the right allegedly violated, the court must define the right more

20    narrowly than the constitutional provision guaranteeing the right, but more broadly than the
21    factual circumstances surrounding the alleged violation. See Kelly v. Borg, 60 F.3d 664, 667 (9th

22    Cir. 1995). For a right to be clearly established, “[t]he contours of the right must be sufficiently

23    clear that a reasonable official would understand [that] what [the official] is doing violates the

24    right.” See Anderson v. Creighton, 483 U.S. 635, 640 (1987). Ordinarily, once the court

25    concludes that a right was clearly established, an officer is not entitled to qualified immunity

26    because a reasonably competent public official is charged with knowing the law governing his
27    conduct. See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). However, even if the plaintiff

28    has alleged a violation of a clearly established right, the government official is entitled to
                                                         24
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 25 of 27

 1    qualified immunity if he could have “. . . reasonably but mistakenly believed that his . . . conduct

 2    did not violate the right.” Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see

 3    also Saucier, 533 U.S. at 205.

 4                   The first factors in the qualified immunity analysis involve purely legal questions.

 5    See Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996). The third inquiry involves a legal

 6    determination based on a prior factual finding as to the reasonableness of the government

 7    official’s conduct. See Neely v. Feinstein, 50 F.3d 1502, 1509 (9th Cir. 1995). The district court

 8    has discretion to determine which of the Saucier factors to analyze first. See Pearson v. Callahan,

 9    555 U.S. 223, 236 (2009). In resolving these issues, the court must view the evidence in the light

10    most favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. See

11    Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).

12                   Defendants argue that all factors indicate that they are entitled to qualified

13    immunity. Specifically, Defendants state that:

14                           The undisputed evidence establishes that there are no issues of
                     material fact concerning Dr. Tan’s, Dr. Kuersten’s, Dr. Largoza’s, and Dr.
15                   Ko’s treatment of Plaintiff’s pain and request for an MRI. See supra, III.
                     Here, Plaintiff’s claim regarding the treatment and decisions of Dr. Tan,
16                   Dr. Kuersten, Dr. Largoza, and Dr. Ko regarding pain medication and an
                     MRI amounts to a difference of opinion as to his medical treatment, which
17                   does not rise to the level of a constitutional violation. See Sanchez, 891
                     F.2d at 242; Hamby, 821 F.3d at 1092; Miller v. California Dep't of Corr.
18                   & Rehab., No. 16-CV-02431-EMC, 2018 WL 534306, at *19 (N.D. Cal.
                     Jan. 24, 2018) (granting qualified immunity and finding no constitutional
19                   violation for decision to prescribe non-narcotic pain medications even
                     where the patient continued to complain of pain while on morphine).
20                   Furthermore, there is no clearly established constitutional right to stronger
                     narcotic pain medication, as case law demonstrates that use of
21                   conservative pain treatment protocols is medically appropriate. See, e.g.,
                     Hamby, 821 F.3d at 1094; Reyes, No. 2:12-cv-0652-KJM-DMC, 2019
22                   WL 250573, at *8. Nor is there a clearly established right for an
                     incarcerated Plaintiff to dictate their medical treatment. See Vaught v.
23                   Ugwueze, No. 1:11-CV-00623-GBC PC, 2012 WL 6570998, at *5 (E.D.
                     Cal. Dec. 17, 2012), aff'd, 542 F. App'x 569 (9th Cir. 2013) (citing
24                   Bowring v. Godwin, 551 F.3d 44, 47-48 (4th Cir. 1977). Because
                     Plaintiff’s allegations do not constitute deliberate indifference, Dr. Tan,
25                   Dr. Kuersten, Dr. Largoza, and Dr. Ko cannot be held liable for violating
                     his Eighth Amendment rights.
26                           Additionally, based on the state of the law in 2016, it is not readily
                     apparent that Dr. Tan, Dr. Kuersten, Dr. Largoza, and Dr. Ko pursued a
27                   clearly unconstitutional course of treatment concerning Plaintiff’s pain and
                     need for an MRI, when medical providers prescribed T3s with Codeine
28                   and surgery was not required. Dr. Tan, Dr. Kuersten, Dr. Largoza, and Dr.
                                                         25
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 26 of 27

 1                    Ko assessed Plaintiff as receiving treatment deemed medically necessary.
                      (UMF Nos. 9-89, 92-102.) There is no evidence showing that Dr. Tan, Dr.
 2                    Kuersten, Dr. Largoza, and Dr. Ko consciously disregarded an excessive
                      risk to Plaintiff. See UMF Nos. 99-102; cf. Toguchi, 391 F.3d at 1058.
 3                    Not only did the Defendants lack the mindset necessary to sustain an
                      Eighth Amendment violation, but the testimony of expert Dr. Feinberg
 4                    conclusively establishes that a reasonable doctor could believe the
                      treatment provided was competent. (UMF Nos. 92-93, 99-102.)
 5                    Additionally, the decision to deny Plaintiff an MRI was considered with
                      the IUMC, a group of medical professionals, and Dr. Largoza acted
 6                    reasonably and would have no reason to believe that his decision would
                      violate the Constitution. (UMF Nos. 37, 40.) At a minimum, Dr. Tan, Dr.
 7                    Kuersten, Dr. Largoza, and Dr. Ko, are entitled to qualified immunity
                      from damages because a reasonable doctor could have believed that their
 8                    treatment and conduct were lawful under the circumstances.

 9                    ECF No. 26-1, pgs. 27-28.

10                    The Court agrees that Defendants are entitled to qualified immunity. It is initially

11    the plaintiff’s burden to allege a violation has been clearly established such that the officers

12    should have been on notice. Luna v. Ridge, 436 F. Supp. 2d 1163, 1173 (S.D. Cal. 2006)

13    (“[b]road generalities in the articulation of the constitutional right at issue . . . are insufficient to

14    identify a clearly established right . . .”). "Except in the rare case of an 'obvious' instance of

15    constitutional misconduct . . . [p]laintiffs must identify a case where an officer acting under

16    similar circumstances as [defendants] was held to have violated the Fourth Amendment."

17    Sharp v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017) (emphasis in original) (quoting White

18    v. Pauly, 137 S.Ct. at 552).

19                    As discussed above, Plaintiff cannot prevail on his Eighth Amendment claims

20    against the Defendants. Because Plaintiff cannot demonstrate that any constitutional violation

21    occurred, he cannot, as a matter of law, show that Defendants’ conduct violated a clearly

22    established right. Therefore, Defendants are entitled to qualified immunity.

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
                                                           26
     Case 2:17-cv-00174-KJM-DMC Document 44 Filed 09/23/20 Page 27 of 27

 1                                            V. CONCLUSION

 2                   Based on the foregoing, the undersigned recommends that:

 3                   1.      Defendants’ motion to dismiss Defendant Egipto, ECF No. 35, be granted;

 4                   2.      Defendant Egipto be dismissed;

 5                   3.      Defendants’ motion for summary judgment, ECF No. 26, be granted; and

 6                   4.      Judgement as a matter of law be entered in favor of Defendants Tan,

 7    Kuersten, Largoza, and Ko.

 8                   These findings and recommendations are submitted to the United States District

 9    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

10    after being served with these findings and recommendations, any party may file written objections

11    with the court. Responses to objections shall be filed within 14 days after service of objections.

12    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

13    Ylst, 951 F.2d 1153 (9th Cir. 1991).

14

15    Dated: September 23, 2020
                                                          ____________________________________
16                                                        DENNIS M. COTA
17                                                        UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        27
